Beeves, J. Elizabeth Hauser, having recovered judgment against one Werner, had an execution issued on the judgment and levied on wheat in the shock. Appellant claimed the wheat and upon his notice there was a trial of the right of property. The wheat was sown by Werner. In March or April he sold the growing wheat to appellant for the sum of $200, which appellant paid. The execution was issued 'and placed in the. hands, of Constable Ward. We think the clear weight of the evidence in the case supports appellant’s claim to the wheat, and we are unable to discover upon what ground the verdict could have been against him. There is no testimony that the sale hy Werner to appellant was not made, and nothing of substance was shown that the sale was not bona fide. There are other questions raised in the case, but, as we think, the judgment of the court below must be reversed because against the clear weight of the evidence. It is not necessary to notice the other points made by appellant. The judgment of the Circuit Court is reversed and the cause remanded. Reversed, and, remanded.